Vanguard Specialized Funds Supplement to the Statement of Additional Information Dated May 28, 2015 Statement of Additional Information Text Changes The table under the heading Description of the Trust on page B-1 is replaced with the following: Share Classes 1 Fund 2 Investor Admiral Institutional ETF Vanguard Dividend Appreciation Index Fund VDAIX VDADX  VIG Vanguard Dividend Growth Fund VDIGX    Vanguard Energy Fund VGENX VGELX   Vanguard Health Care Fund VGHCX VGHAX   Vanguard Precious Metals and Mining Fund VGPMX    Vanguard REIT Index Fund VGSIX VGSLX VGSNX VNQ 1 Individually, a class; collectively, the classes. 2 Individually, a Fund; collectively, the Funds. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 51B 102015
